Citation Nr: 0817954	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-07 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome and bilateral peripheral neuropathy of the 
upper extremities.  

2.  Entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The veteran had active duty service from February 1945 until 
December 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  As the veteran has since changed his 
residency to Georgia, the claims file is now within the 
jurisdiction of the RO in Atlanta, Georgia.

The Board notes that additional evidence was associated with 
the claims file prior to certification to the Board, but 
which is unrelated to the current questions regarding the 
veteran's claim before the board.  As such, no further action 
is required in reference to this evidence.  

The veteran also requested a hearing before a member of the 
Board, which was scheduled for March 2008.  The record 
indicates that the veteran failed to appear for her hearing.  
Because the veteran has neither submitted good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d).  


FINDINGS OF FACT

1.  The veteran's bilateral carpal tunnel syndrome and 
peripheral neuropathy of the upper extremities were not 
incurred in or aggravated by active military service.  

2.  The veteran's bilateral peripheral neuropathy of the 
lower extremities was not incurred in or aggravated by active 
military service.



							[Continued on the next 
page] 

CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral carpal tunnel syndrome and peripheral 
neuropathy of the upper extremities have not been met.  38 
U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  The criteria for the establishment of service connection 
for bilateral peripheral neuropathy of the lower extremities 
have not been met.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in August and September of 2002 that 
fully addressed all four notice elements and was sent prior 
to the initial RO decision in this matter.  The letters 
informed her of what evidence was required to substantiate 
the claims and of her and VA's respective duties for 
obtaining evidence. She was also asked to submit evidence 
and/or information in her possession to the RO.  

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of her case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
identified private medical records.  The veteran submitted 
personal statements from herself and her associates.  She was 
provided an opportunity to set forth her contentions in a 
hearing before a Veterans Law Judge, but failed to appear for 
her hearing.  In addition, she was afforded a VA medical 
examination in July 2003.  

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with her service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of her active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury or event 
occurred in service alone is not enough.  There must be 
chronic disability resulting from that injury or event.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection can also be found 
for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Merits of the Claims
 
The veteran essentially contends that her bilateral carpal 
tunnel syndrome and bilateral peripheral neuropathy of the 
upper and lower extremities developed in service.

The veteran's service medical records do not show any 
diagnoses of bilateral carpal tunnel syndrome or bilateral 
peripheral neuropathy of the upper and lower extremities.  
The veteran complained of numbness in her hands in September 
1945, and the service medical records related to her numbness 
appear to be from that time period, though undated.  One 
September 1945 record noted that the veteran complained of 
numbness in her hands, pain in her abdomen, and stinging on 
her neck and along her trapezius.  A physical examination was 
negative, except for tenderness in her right trapezius 
muscle, which was slightly swollen.  The examiner diagnosed 
her with gastroenteritis and myositis of the trapezius.  
Another record noted the veteran had a numb finger and found 
her to have anxiety with hysterical features, mild, acute.  
The veteran was found to have numbness in her trapezius area 
in September 17, 1945.  A September 19, 1945 record found her 
to have moderately severe, acute myositis of the right 
trapezius, of an undetermined type.  The condition was found 
to be cured.  The veteran was not found to have any defects 
on her December 1945 separation examination.  

The veteran was diagnosed with rheumatoid arthritis of the 
hands and wrists, by her private doctor F.A.T., D.O., in June 
1971 and received subsequent treatment for her rheumatoid 
arthritis from both her private doctors and the VA medical 
center in the 1970s.  She was not diagnosed with carpal 
tunnel syndrome or peripheral neuropathy at that time.  There 
are no records for either disorders for decades after 
service.  One October 1998 VA outpatient treatment record 
noted that she had carpal tunnel syndrome.  She denied any 
neurologic problems in a June 16, 2000 VA outpatient 
treatment record and had normal use of her extremities.  
However, she complained of numbness in her hands and feet in 
a June 21, 2000 VA outpatient treatment record; no etiology 
for her neuropathy was clear.  VA outpatient treatment 
records generally noted that the veteran complained of 
numbness in her hands and feet.  

An August 2002 VA neurology consult found the veteran to have 
probable mild to moderate sensorimotor polyneuropathy of an 
unclear etiology, with a history dating back about five 
years.  The examiner also found her to have probable, very 
severe, right carpal tunnel syndrome.  

A December 2002 VA outpatient treatment record noted that the 
veteran had bilateral hand pain of over a two year duration 
and numbness of the feet for several years.  The examiner 
found her to have severe (end-stage) right carpal tunnel 
syndrome and moderate left carpal tunnel syndrome.  She also 
had moderate sensorimotor polyneuropathy of unknown etiology.  

A January 2003 letter from Dr. D.A.G. noted that the veteran 
complained of "neuropathy" in the right hand and numb feet, 
which had been ongoing for many years but was worse lately.  
The veteran had right hand pain, especially in the second 
digit, and which woke her at night.  She wore wrist splints 
and took medication.  She reported a family history that 
included her sister having neuropathy.  The examiner found 
her to have peripheral neuropathy and an EMG confirmed severe 
median nerve impairment along with peripheral neuropathy.  
Median nerve release was recommended.  

A VA examination was provided to the veteran in July 2003.  
The veteran reported symptoms of pain, numbness, and tingling 
in her hands since service, which had worsened.  She also 
reported some pain, numbness, and tingling in her legs, 
dating back four to five years, and that she was diagnosed 
with peripheral neuropathy.  She reported no family history 
of peripheral neuropathy.  The examiner noted that the 
veteran had rheumatoid arthritis, primarily of the hands.  

The examiner found that the veteran had peripheral 
neuropathy, sensorimotor of the lower extremities, dating 
back four to five years.  She also had peripheral neuropathy 
of the upper extremities, predominantly on the right, and 
primarily involving the right median nerve.  The examiner 
found it reasonable to conclude that the veteran had 
idiopathic polyneuropathy, meaning that no etiology could be 
found.  He did note that her hand problem may be related to 
her osteoarthritis.  Based on the claims file, the examiner 
had difficulty documenting a neuropathic disease during 
service.  

While the service medical records document that the veteran 
had some hand numbness in service, such symptoms appeared to 
be acute and transitory in nature and was otherwise 
associated with a concurrent anxiety reaction.  There was no 
evidence in the service medical records of any numbness or 
neurological problems affecting the lower extremeties.  
Although the evidence of record indicates that the veteran is 
currently diagnosed with bilateral carpal tunnel syndrome and 
bilateral peripheral neuropathy of the upper and lower 
extremities, there is no evidence of record to support the 
veteran's contention that it is related to her service or 
specifically to her report of numbness in the hands during 
service.

The veteran has submitted personal statements and statements 
from family members indicating that she has a long history of 
problems with her hands; however, this is not competent 
medical evidence of the etiology of her bilateral carpal 
tunnel syndrome and bilateral peripheral neuropathy of the 
upper and lower extremities.


The only evidence provided as to the veteran's claim is her 
belief that her bilateral carpal tunnel syndrome and 
bilateral peripheral neuropathy of the upper and lower 
extremities is somehow related to her service, including her 
treatment for numbness of the hands.  Although the veteran 
can provide testimony as to her own experiences and 
observations, the factual questions of if the veteran's 
bilateral carpal tunnel syndrome or bilateral peripheral 
neuropathy of the upper and lower extremities can be 
attributed to her service, including her episode of hand 
numbness, are medical questions, requiring a medical expert.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 38 C.F.R. 
§ 3.159.  The veteran does not have the requisite special 
medical knowledge necessary for such opinion evidence.  

Although the veteran is diagnosed with bilateral carpal 
tunnel syndrome and bilateral peripheral neuropathy of the 
upper and lower extremities there is no probative medical or 
credible lay evidence to show that she had any of those 
claimed disorders during service or due to service.  There is 
no evidence of record that she had any of her claimed 
disorders for decades after her service, and the July 2003 VA 
examiner found the veteran's hand disorder to be possibly 
related to her osteoarthritis, but could not determine that 
the veteran had a neuropathic disease during service.  
Additionally, there is no medical nexus evidence to support a 
connection between service and her diagnosed disorders.  

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1991). The veteran's claim for service 
connection for bilateral carpal tunnel syndrome and bilateral 
peripheral neuropathy of the upper and lower extremities is 
denied.  







								[Continued on next 
page]

ORDER

Service connection for bilateral carpal tunnel syndrome and 
peripheral neuropathy of the upper extremities is denied.

Service connection for bilateral peripheral neuropathy of the 
lower extremities is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


